[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The complaint alleges that the plaintiffs purchased property from the defendant and asserts a claim for monetary damages arising out of representations made with respect to water leakage, the septic system and the furnace. The First Count alleges a violation of the Connecticut Unfair Trade Practices Act (CUTPA); General Statutes § 42-110a et seq. The defendants have moved to strike the first count on the grounds that the facts alleged in the complaint do not give rise to a CUTPA violation inasmuch as the complaint alleges only an isolated private sale of real estate.
The court agrees with the plaintiffs that an allegation of a single prohibited act sufficiently states a cause of action under CUTPA. Gaskin v. Levinson, 7 Conn. Super. Ct. 409 (April 6, 1992) (Rush, J.). However, General Statutes § 42-110b prohibits Unfair Trade Practices "in the conduct of any trade or commerce." The complaint alleges only an isolated private sale of real estate and does not allege that the defendants engaged in any trade or commerce other than the isolated sale which is the subject of the lawsuit. An isolated private sale of real estate by one not in the business of doing so is, in the opinion of the court, not encompassed within the "trade or commerce" language of General Statutes § 42-110b. The court recognizes that there is a split of authority in the Superior Court decisions but the court is in agreement with those cases holding that such an isolated sale is not encompassed by the Unfair Trade Practices Act. See such cases as Larson  Skiba Associates, Inc.v. C and C Package Store, Inc., 110 Conn. L. Rptr. No. 14, 441 (January 24, 1994) (Corradino, J.); Skinner v. Till,3 Conn. L. Rptr. 481 (1991) (Teller, J.); McCarthy v. Fingelly,4 Conn. L. Rptr. 177 (1991) (Katz, J.); Bertrum v. Miller, 4 Conn. Super. Ct. 244 (1989) (Pickett, J.); Guastamachio v. United Laboratory, 4 Conn. Super. Ct. 414 (1989) (Walsh, J.); Basile v. Wosniak], 4 Conn. Super. Ct. 403 (1989) (Leuba, J.); [Keeler v. Deuth, 3 Conn. Super. Ct. 764 (1988) (Healy, J.) (for cases contra see forgoing decisions). Accordingly, the Motion to Strike is hereby granted.
Rush, J. CT Page 6538